DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-2, 5-15, and 20-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the previous 103 rejection has been withdrawn.  However, upon further consideration, new objections to the drawings and claims and rejections under 35 U.S.C. 112(b) have been made.
Drawings
The drawings are objected to because each block in Fig. 8 is not labeled with a descriptive legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1, 21, 23-24, and 26 are objected to because of the following informalities:
In claim 1, lines 1-2, the term “data-plane/control-plane” should read “data-plane and control-plane”.  In line 10, the term “IP” needs to be defined as to what it stands for.
In claim 21, lines 1-2, the term “data-plane/control-plane” should read “data-plane and control-plane”.  In line 5, the term “IP” needs to be defined as to what it stands for.
In each of claims 23-24 and 26, line 2, the term “the first” should read “the first data plane function”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-15, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, lines 6-7, it is confusing and ambiguous to recite “a first data plane function”.  Is it part of the “data plane functions” recited in lines 4-5, or a separate data plane function?  Additionally, the term “each” in line 8 should be removed to clarify that both the group of multiple subscription contexts and associated data plane traffic are offloaded.  Furthermore, the term “each” in line 10 should be removed to clarify that the group of multiple subscription context shares a common IP-address endpoint.

	Claims 2, 5-15, and 20 are rejected for depending on claim 1.

	In claim 21, lines 3, it is confusing and ambiguous to recite “a first data plane function”.  Is it part of the “data-plane/control-plane separated network functions” recited in line 2, or a separate data plane function?  Additionally, in lines 8-9, it is unclear as to what the “common IP-address endpoint” is referring to, as each subscription context has its own respective IP-address endpoint, as recited in line 5.

	Claims 22-23 are rejected for depending on claim 21.

	In claim 24, it is unclear as to what the “endpoint internet protocol (IP) address” is referring to.  Is it referring to the common IP-address recited in claim 1, line 10?

	Claim 25 recites the limitation "each member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

claim 26, it is unclear as to what the “endpoint internet protocol (IP) address” is referring to.  Is it referring to the common IP-address recited in claim 1, line 10?
Allowable Subject Matter
Claims 1-2, 5-15, and 20-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s invention is directed to a method for operating a network with data-plane and control-plane separated network functions.
	Applicant’s independent claims recite offloading a group of multiple subscription contexts of a first data plane function to a second data plane function when the first data plane function is overloaded during runtime, wherein the group of multiple subscription contexts shares a common IP-address endpoint to serve the offloaded group of subscription contexts and their associated data-plane traffic with a common forwarding tunnel (as described in Paragraphs [0038]-[0042] of applicant’s specification), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Meirosu et al. (US 2011/0122845 A1) discloses a source MME sending a transfer user context message to a target MME.
	Howard (US 2014/0233384 A1) discloses transferring RRC context information and GTP-U tunnel endpoint identifiers on handover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461